DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 05/28/2020 and 12/31/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  These have been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement (IDS) submitted on 07/25/2019 was filed before the mailing date of the first Office action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The phrase "entirely present in" in claim 12 renders the claim indefinite.  The phrase "entirely present in" is not defined by the claim, the specification does not provide a standard for ascertaining the 
In an effort to further understand language “entirely present in”, Examiner turned to Specification [0030] and Figure 2 of the instant disclosure; however, further understanding was not gleaned. To promote compact prosecution, Examiner is interpreting “entirely present in” to mean either: (a) that the melamine-based compound is located only in the positive electrode active material layer (as opposed to being located in other layers), or (b) that the melamine-based compound particles are mixed in with positive electrode active material particles and dispersed throughout the layer.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiozaki et al. (US 2015/0188143 A1, as cited in the IDS dated 07/25/2019).
Regarding claim 1, Shiozaki discloses a battery (non-aqueous electrolyte secondary battery, [0008]) comprising a positive electrode (10 in Fig. 1; [0008, 0015]), a negative electrode ([0008, 0032]), 
Regarding claim 2, Shiozaki discloses the limitations of claim 1 above and discloses the melamine-based compound contains at least one of melamine or a melamine derivative ([0021]).
Regarding claim 3, Shiozaki discloses the limitations of claim 1 above and discloses the melamine-based compound is a melamine compound salt (melamine-acid salt 30 in Fig. 1; [0021]).
Regarding claims 4 and 5, Shiozaki discloses the limitations of claim 3 above and discloses the melamine compound salt contains an inorganic acid salt of an inorganic acid, wherein the inorganic acid salt is at least one of melamine borate, melamine polyborate, melamine phosphate, melamine pyrophosphate, melamine metaphosphate, or melamine polyphosphate (melamine pyrophosphate or melamine polyphosphate examples listed in [0021]).
Regarding claims 8 and 9, Shiozaki discloses the limitations of claim 3 above and discloses the melamine compound salt contains an organic acid salt of an organic acid and melamine, wherein the organic acid salt is melamine cyanurate (melamine cyanurate listed as example in [0021]).
Regarding claim 10, Shiozaki discloses the limitations of claim 1 above and discloses the melamine-based compound has a pyrolysis starting temperature of 250°C or higher (exothermic behavior above 250°C in Fig. 2 and “heat generation starting temperature” above 250°C in Fig. 3 for all examples).
Regarding claim 11, Shiozaki discloses the limitations of claim 1 above and discloses the positive electrode contains positive electrode active material particles (24 in Fig. 1, [0016-0017]), and the melamine-based compound covers at least part of surfaces of the positive electrode active material particles (melamine-acid salt 30 shown on surfaces of positive active particles 24 in Fig. 1).
Regarding claim 12, Shiozaki discloses the limitations of claim 1 above and discloses the positive electrode includes a positive electrode active material layer (22 in Fig. 1, [0016]), and the melamine-
Regarding claim 13, Shiozaki discloses a positive electrode (10 in Fig. 1, [0016]) comprising a melamine-based compound (melamine-acid salt 30 within positive electrode 10, [0007, 0016], Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki as applied to claim 3 above, and further in view of Harashina et al. (EP 1452567 A1).
Regarding claims 6 and 7, Shiozaki discloses the limitations of claim 3 above but fails to disclose the melamine compound salt contains an inorganic acid salt of an inorganic acid, melamine, melem, and melam, nor wherein the inorganic acid salt is at least one of double salts such as melamine melem melam pyrophosphate, melamine melem melam phosphate, melamine melem melam metaphosphate, and melamine melem melam polyphosphate.
Harashina, which is analogous in the use of melamine derivatives as flame retardants in binder/resin mixtures (see Shiozaki [0020-0021] and Harashina [0010]), teaches in [0040] that nitrogen-containing cyclic compound “B3” is an additive that achieves high flame retardancy without deteriorating the resin base material. Harashina teaches that “B3” is preferably a triazine with melamine, melam, and melem (Harashina [0063, 0066]). Furthermore, Harashina teaches in [0076] the use of a polyphosphate such as melamine-melam-melem double salt of a polyphosphoric acid or a melamine-melam-melem double salt of metaphosphoric acid. Per [0212], Harashina uses melamine-melam-melem double salt of polyphosphoric acid (i.e., melamine melem melam polyphosphate) as exemplary flame retardant “B3-1”, which can be seen in Tables 1-3 to give examples with high flame retardancy (V-0 is a good result by UL94 standard, [0208]), no dripping, and no bleeding out (“A” grade for blooming properties is ideal per [0209]).
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the melamine-acid salt within the positive electrode of Shiozaki to be melamine-melam-melem double salt of polyphosphoric acid (i.e., melamine melem melam polyphosphate) as taught by Harashina .

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki as applied to claim 1 above, and further in view of Kagami et al. (US 2015/0179998 A1, as cited in the IDS dated 07/25/2019).
Regarding claims 14-18, Shiozaki discloses the battery according to claim 1 above (Abstract and [0008, 0050, 0052]) but fails to disclose:
(Claim 14) A battery pack comprising the battery and a control unit that controls the battery,
(Claim 15) An electronic device comprising the battery receiving supply of electric power from the battery,
(Claim 16) An electric vehicle comprising: the battery; a conversion device that receives supply of electric power from the battery and converts the electric power into driving force for the electric vehicle; and a control device that performs information processing related to control of the electric vehicle, based on information on the battery,
(Claim 17) An electric storage device comprising the battery and supplying electric power to an electronic device connected to the battery,
(Claim 18) An electric power system comprising the battery and receiving supply of electric power from the battery.

Examiner notes that each of the above underlined and italicized clauses above are intended use clauses which do not impart additional structure to each of the preceding structural limitations which they modify. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114). That being said:

A battery pack with a control section (Kagami [0017]),
An electronic apparatus with the secondary battery as an electric power supply source (Kagami [0025]),
An electric vehicle with the battery, a control device, and a conversion device (Kagami [0313-0317]),
An electric storage device with the battery (Kagami [0021]),
An electric power system with the battery (Kagami [0319]).

Using the battery disclosed by Shiozaki within each of the structures taught by Kagami is within the ambit of a person having ordinary skill in the art, in each case achieving a predictably functional invention comprising said battery. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see MPEP 2143(B)). Additionally, the combination of familiar elements (i.e., each invention taught by Kagami in which secondary batteries can be used) is likely to be obvious when it does no more than yield predictable results (see MPEP 2143(A)). Therefore, all limitations of claims 14-18 are rendered obvious by Shiozaki in view of Kagami.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.W./Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721